 
 
I 
111th CONGRESS 1st Session 
H. R. 2289 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2009 
Mr. Scott of Virginia (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish a meaningful opportunity for parole or similar release for child offenders sentenced to life in prison, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Juvenile Justice Accountability and Improvement Act of 2009.  
2.FindingsCongress finds the following: 
(1)Historically, courts in the United States have recognized the undeniable differences between adult and youth offenders.  
(2)While writing for the majority in Roper v. Simmons (125 S. Ct. 1183), a recent Supreme Court decision abolishing use of the death penalty for juveniles, Justice Kennedy declared such differences to be marked and well understood.  
(3)Notwithstanding such edicts, many youth are being sentenced in a manner that has typically been reserved for adults. These sentences include a term of imprisonment of life without the possibility of parole.  
(4)The decision to sentence youthful offenders to life without parole is an issue of growing national concern.  
(5)While there are no youth serving such sentences in the rest of the world, research indicates that there are over 2,500 youth offenders serving life without parole in the United States.  
(6)The estimated rate at which the sentence of life without parole is imposed on children nationwide remains at least 3 times higher today than it was 15 years ago.  
(7)The majority of youth sentenced to life without parole are first-time offenders.  
(8)Sixteen percent of these individuals were age 15 or younger when they committed their crimes.  
3.Establishing a meaningful opportunity for parole for child offenders 
(a)In general 
(1)RequirementsFor each fiscal year after the expiration of the period specified in subsection (d)(1), each State shall have in effect laws and policies under which each child offender who is serving a life sentence receives, not less than once during the first 15 years of incarceration, and not less than once every 3 years of incarceration thereafter, a meaningful opportunity for parole or other form of supervised release. This provision shall in no way be construed to limit the access of child offenders to other programs and appeals which they were rightly due prior to the enactment of this Act.  
(2)RegulationsNot later than 1 year after the date of the enactment of this Act, the Attorney General shall issue guidelines and regulations to interpret and implement this section.  
(b)DefinitionIn this section and section 4, the term child offender who is serving a life sentence means an individual who— 
(1)is convicted of one or more offenses committed before the individual attained the age of 18; and  
(2)is sentenced, for such an offense or offenses, to a term of imprisonment of life, or of any number of years exceeding 15 years, cumulatively.  
(c)ApplicabilityThis section shall apply to individuals sentenced before, on, or after the date of the enactment of this Act.  
(d)Compliance and consequences 
(1)Compliance dateEach State shall have not more than 3 years from the date of enactment of this Act to be in compliance with this section, except that the Attorney General may grant a 2-year extension to a State that is making a good faith effort to comply with this section.  
(2)Consequence of noncomplianceFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to be in compliance with this section shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to that State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial Justice Assistance Grant Program or otherwise.  
(3)ReallocationAmounts not allocated under a program referred to in paragraph (2) to a State for failure to be in compliance with this section shall be reallocated under that program to States that are in compliance with this section.  
4.Notice to victimsEach State that has in effect laws and policies in accordance with the requirements of section 3 shall, not later than 1 year after the date of compliance with such section— 
(1)provide notice to the public of such laws and policies, which shall include— 
(A)a description of the opportunities for parole or supervised release available to child offenders who are serving a life sentence, and how those opportunities differ from the laws and policies in effect before compliance with section 3; and  
(B)the name and contact information of the office, agency, or other entity that may be contacted for additional information about such laws and policies, including the application of such laws and policies to a child offender who is serving a life sentence, by a victim who was directly and proximately harmed as a result of an offense described in section 3(b) that was committed by such a child offender; and  
(2)provide procedures whereby a victim who was directly and proximately harmed as a result of an offense described in section 3(b) that was committed by a child offender who is serving a life sentence may, upon request, receive information about the specific opportunities for parole or supervised release to be provided to such child offender in accordance with such laws and policies, including dates of parole or supervised release hearings and notice of decisions granting or denying parole or supervised release.  
5.Establishing a parallel system for child offenders serving life sentences at the Federal levelSection 3624 of title 18, United States Code, is amended— 
(1)in subsection (a) by striking A prisoner and inserting Except as otherwise provided by law, a prisoner; and  
(2)by adding at the end the following: 
 
(g)Opportunity for release for child offenders serving a life sentenceNot later than 1 year after the date of the enactment of this subsection, the Attorney General shall establish and implement a system of opportunity for release that will apply to child offenders who are serving a life sentence (as defined in section 3 of the Juvenile Justice Accountability and Improvement Act of 2009) for Federal offenses. The system shall conform as nearly as practicable to the laws and policies required of a State under section 3(a) of such Act and shall include provision for the same or similar notice to victims as States are required to provide under section 4 of such Act. The system shall be in addition to any other method of release that might apply to such an offender. .  
6.Grants to improve legal representation of children facing or serving life in prison 
(a)Grants authorizedThe Attorney General shall, subject to the availability of appropriations, award grants to States to improve the quality of legal representation of certain child defendants and child offenders by providing for competent legal representation for individuals who— 
(1)are charged with committing an offense, before the individual attained the age of 18, that is subject to a sentence that may include a term of imprisonment of life, or the functional equivalent in years or more; or  
(2)are convicted of an offense committed before the individual attained the age of 18, and are sentenced to a term of imprisonment of life, or the functional equivalent in years or more, for that offense, and who seek appellate or collateral relief, including review in the Supreme Court of the United States.  
(b)Legal representationIn this section, the term legal representation means legal counsel and investigative, expert, and other services necessary for competent representation.  
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.  
 
